EXAMINER’S COMMENT / AMENDMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on application PCT/EP2012/076601 filed on 21 December 2012. It is noted, however, that applicant has not filed a certified copy of the PCT/EP2012/076601 application as required by 37 CFR 1.55. 
An attempt by the Office to electronically retrieve, under the Priority Document Exchange programs (PDX and DAS), PCT/EP2012/076601 to which priority is claimed has failed on 26 February 2019. 
Although 37 CFR 1.55(g)(1)  permits the filing of priority papers up to and including the date for payment of the issue fee, it is advisable that such papers be filed promptly after filing the application. See MPEP 215.03. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Darien K. Wallace on Monday, 15 November 2021. 
Claims 39, 47 and 52 are amended as follows. [[Deletions are in double brackets]] and additions are underlined. Ellipsis … designates unchanged portions of claims which have been omitted for brevity.

Claims 39, 47 and 52 (amended in part) “… wherein the radially inwardly extending projection has a [[second]] first flat upper end surface …”

Allowable Claims
Claims 39-58 are allowed.
Reasons for Allowance
Applicant’s arguments filed 09 November 2021 regarding Hoyle; John D. Jr. (US 20070225656), Wayman; Brian H. et al. (US 20100331778 A1), Sudo; Morihiro (US 6007520 A), Haber; Terry M. et al. (US 5352196) and Weitzel; Dietmar et al. (US 20110022023 A1) have been considered and are persuasive. Examiner advances additional reasons for allowance.

Wayman, the closest art of record, lacks a radially inwardly extending projection having a first flat upper end surface oriented parallel to a cross-sectional plane of the tube section. Instead, Wayman describes a folding projection that flips between two states (¶ [0037], the protrusions are adapted to be folded to extend distally into the chamber 25 and flex toward the inside surface 24 of the syringe barrel 20). Also, Wayman is silent whether the projection, when inwardly folded, extends parallel to a cross-sectional plane of the tube section or is oriented in another direction. At most, Wayman depicts a sharpened or tapered shape at the ends of flexible protrusions 27 (Figs. 3, 4, 15, 16). 
 
Not cited in a previous action, Cloyd; Harold S. (US 3994296 A) discloses an inverted type syringe (col. 1, lines 25-40), comprising a container with a cylindrical barrel (Fig. 1, medicament container vial 4), a closure element (Fig. 1, piston 5), a needle extraction system having a plunger rod (Fig. 1, inner tubular member 6), and a cylindrical tube section (Fig. 1, holder or barrel member 2), and a radially outwardly extending finger flange (Fig. 1, projecting flange 26).  
However, Cloyd lacks both an integrally formed circumferential flange and a radially inwardly extending projection. Instead, Cloyd requires that the closure element can slide within the barrel (col. 1, lines 30-34, piston 5 slidably received in the bore of 

The following newly cited references fail to teach or suggest all limitations of the amended claims. 
Johansson; Lars Georg (US 3584626 A) discloses a hypodermic syringe (col. 1, lines 4-15, col. 2, lines 34-38), comprising a container with a cylindrical barrel (Fig. 1, piston rod 7), an integrally formed circumferential flange (Fig. 1, thread 23 arranged on the portion 24 of the piston rod 7), a needle extraction system having a plunger rod (Fig. 1, piston 9), and a cylindrical tube section (Fig. 1, syringe body 1), a radially outwardly extending finger flange (Fig. thumb grip 2), and a radially inwardly extending projection (Figs. 1-3, a portion of thumb grip 2 extends inwardly). 
However, Johansson lacks a closure element and instead configures piston rod 7 to hold piston 9 and an injection needle (col. 1, lines 55-65, injection needle 5 which, prior to using the syringe, is kept withdrawn in the syringe body 1 within a longitudinally extending hole 6 formed through a piston rod 7). Also, Johansson does not configure the piston rod 7 to store fluid, and instead stores fluid directly in the cylindrical tube section (col. 2, lines 15-17, The front end of the piston rod 7 is provided in a known manner with a peripheral sealing ring 16, intended to sealingly abut the inner surface of the syringe body 1). 

Kimber; Michael Browning et al. (US 6565529 B1), Kiehne; Bruce L. (US 20080221529 A1) and Wadman; Alexis A. F. et al. (US 5380297 A) each describes a 

Haber; Terry M. et al. (US 5536253 A), Kornberg; Elliot (US 4969877 A) and Haller; Irene (US 4692156 A) and Nathan; Elizabeth S. et al. (US 5833660 A) each describes a syringe assembly comprising a radially inwardly extending projection. However, none of these references discloses a projection configured to slide against a container with a cylindrical barrel. At most, the respective projections are configured to limit the travel of a plunger or piston. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781